Citation Nr: 0829755	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection on a secondary basis for 
left hip disability, and, if so, whether the reopened claim 
should be granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection on a secondary basis for 
low back disability, and, if so, whether the reopened claim 
should be granted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1971.  His awards and decorations include the Purple 
Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Jurisdiction over the case was transferred to 
the RO in Oakland, California in February 2005.  The veteran 
testified before the undersigned at a videoconference hearing 
held in July 2008. 

Although the veteran perfected his appeal as to the issue of 
service connection for post-traumatic stress disorder, 
service connection for that disability was granted in a 
December 2006 rating decision.  See generally, Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997)


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied 
service connection for left hip and low back disabilities.

2.  The evidence received since the February 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims of service connection for left hip 
and low back disabilities.  

3.  Left hip disability was caused by the service-connected 
residuals of a left femur fracture.

4.  Low back disability was caused by the service-connected 
residuals of a left femur fracture.


CONCLUSIONS OF LAW

1.  The evidence received since the February 2003 rating 
decision is new and material, and the claim of service 
connection for left hip disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

2.  The veteran's left hip disability is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 
§ 3.310 (2007).  

3.  The evidence received since the February 2003 rating 
decision is new and material, and the claim for service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

4.  The veteran's low back disability is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal; however, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO, 
in an October 2006 correspondence, advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects). 

In this case, service connection for left hip and low back 
disabilities was denied in an unappealed February 2003 rating 
decision.  Pursuant to 38 U.S.C.A. § 7105(c), a decision by 
the RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

After review of the record, the Board finds that new and 
material evidence has been received as to both issues.  In 
particular, the record contains a February 2006 statement by 
Dr. J. Crum, who concludes that the veteran's left hip pain 
might be associated with heterotopic ossification resulting 
from the service-connected left femur injury, and who also 
concludes that the veteran's low back problems are associated 
with a leg length discrepancy resulting from the left femur 
injury.  The veteran's claims therefore are reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection on a secondary basis may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury, and for 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  With this in mind, the Board will turn to the 
evidence on file.

Service medical records show that the veteran sustained a 
closed fracture of the left femur when his vehicle struck a 
mine; he underwent open reduction of the fracture.  The 
records are silent for reference to left hip or low back 
complaints.

On VA examination in November 1976, the veteran did not 
report any left hip or low back complaints or abnormalities, 
except for a small incision over the greater trochanter of 
the left hip; X-ray studies of the pelvis were unremarkable, 
except that the tip of the intramedullary rod from the 
service surgery could be seen.  The examiner diagnosed an 
abnormality over the left trochanter secondary to the 
intramedullary nail.

Service connection for residuals of a left femur fracture was 
granted in February 1977.

VA and private medical records for October 2000 to March 2007 
include diagnostic studies demonstrating the presence of 
osteoarthritis and degenerative disc disease in the lumbar 
spine.  Similar studies of the left femur show the presence 
of an intramedullary rod extending to the greater trochanter.  
During an October 2003 examination of the veteran by Dr. 
Uppal, the veteran reported that his left leg was shorter 
than the right, and indicated that he had noticed increased 
low back pain since the injury in service.  The veteran also 
reported injuring his cervical spine in the same incident 
which led to the left femur fracture.  Physical examination 
confirmed the presence of a shortened left leg, as well as 
abnormal findings in all segments of the spine.  Dr. Uppal 
concluded that the veteran "did develop this problem because 
of his injury in Vietnam...and it has given him severe 
degenerative disc disease."  A March 2007 VA orthopedic 
surgery note documents the veteran's report of the recent 
onset of left hip pain, and difficulty walking.  Physical 
examination demonstrated that the left hip pain was located 
in the sciatic notch.

During a March 2004 VA examination, the veteran demonstrated 
an abnormal gait.  Measurements of the legs showed a 1.5-inch 
shortening of the left lower extremity.  The left hip 
demonstrated some muscle tightness, with otherwise normal 
findings.  X-ray studies of the left hip showed lucency 
surrounding the shaft of the intramedullary rod, as well as 
sclerosis and cortical thickening.

The report of an April 2005 VA examination of the veteran 
shows that he exhibited abnormal callosities on the left 
foot, which the examiner felt represented a tendency to walk 
on the lateral side of the foot to even the stride in light 
of the shortened left leg.

In a February 2006 statement, Dr. J. Crum indicates that the 
veteran's left hip pain might be associated with heterotopic 
ossification resulting from the left femur injury, but that 
there were no significant degenerative changes in the hip 
joint itself.  He concluded that the degenerative changes in 
the lumbar spine were associated with the 2-centimeter leg 
length discrepancy resulting from the femur injury.

During a March 2007 VA examination the veteran reported the 
gradual onset of left hip pain with walking since 2006.  He 
also indicated that his low back pain was of gradual onset.  
Physical examination demonstrated normal gait and 
weightbearing, along with a 1-centimeter leg length 
discrepancy on the left, and a slight pelvic tilt.  X-ray 
studies of the left hip showed degenerative changes, and of 
the low spine revealed rotoscoliosis with minimal 
degenerative changes.  The examiner diagnosed left hip pain 
with degenerative joint disease; and low back pain.  He 
concluded that both disorders were less likely than not 
caused by or a result of the left femur fracture.  His stated 
rationale for this conclusion was his experience in the field 
of internal and occupational medicine.

At his hearing before the undersigned, the veteran testified 
that he had experienced left hip pain since service.  He 
indicated that he continues to experience a pelvic tilt, a 
limp, and weightbearing problems.  He testified that he began 
experiencing low back problems a few years after service.

A.  Left hip disability

Although the service medical records do not document any left 
hip complaints, and the post-service evidence is silent for 
any left hip problems until many years following discharge, 
the November 1976 VA examination confirmed that the tip of 
the intramedullary rod placed during the left femur surgery 
extended into the left trochanter.  Moreover, both Dr. Uppal 
and the March 2004 VA examiner have confirmed the presence of 
shortening in the left lower extremity resulting from the 
left femur fracture, although they differ in the measurement.  
Dr. J. Crum concluded that the left hip pain might be 
associated with changes resulting from the left femur injury.  
Although he did not find any "significant" degenerative 
changes in the left hip joint itself, X-ray studies on file 
confirm the presence of abnormal findings at the site of the 
intramedullary nail.

Although the March 2007 examiner concluded that the left hip 
disability was not caused by or a result of the residuals of 
a left femur fracture, the Board points out that he did not 
address whether the left femur disability chronically 
worsened the left hip disorder.  Moreover, despite his sole 
stated rationale of having experience as a physician, he 
neglected to address the impact of the veteran's leg length 
discrepancy, or Dr. Crum's opinion.  The Board also points 
out that his findings of no evidence of abnormal 
weightbearing is at odds with the findings on other 
examinations on file.  The record documents the veteran's 
abnormal gait.

The Board acknowledges that Dr. Crum's opinion concerning the 
left hip disorder is somewhat equivocal.  Nevertheless, given 
that the intramedullary nail does extend into the left 
trochanter and that ossification at the site of the rod is 
present, and given the competent evidence showing a leg 
length discrepancy in the veteran and abnormal weightbearing, 
and in light of the deficiencies in the March 2007 examiner's 
opinion, the Board finds that the evidence is in equipoise at 
least as to whether the left hip disorder was caused by the 
residuals of a left femur fracture.  Resolving reasonable 
doubt in the veteran's favor, service connection is warranted 
for left hip disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran at his hearing indicated 
that his left hip pain has been present since service.  Given 
that the evidence supports service connection on a secondary 
basis, the Board finds that further consideration of service 
connection on a primary basis is not warranted. 

B.  Low back disability

The evidence of record since 2000 shows that the veteran has 
several low back disorders.  Dr. J. Crum concluded that the 
low back problems were due to the leg length discrepancy 
associated with the femur injury.  The March 2007 VA examiner 
concluded that the low back disability was not caused by or a 
result of the left femur fracture.  Again, he neither 
addressed the matter of aggravation of the low back disorder 
by the left femur disorder, or commented on the impact of the 
leg length discrepancy.

The competent evidence of record shows that the veteran does 
in fact have a shortened left leg.  He has also at times 
exhibited an abnormal gait.  Dr. Crum's opinion consequently 
is supported by the clinical evidence of record.  The March 
2007 examiner's opinion, on the other hand, is based on his 
experience as a physician.  The Board has no reason to assume 
that the referenced experience is quantitatively or 
qualitatively superior to that of Dr. Crum.  Moreover, given 
that the opinion does not even address the effect of the 
shortened left leg on the development of low back problems, 
the Board assigns relatively little probative value to the 
March 2007 examiner's opinion. 

Given the clinical findings supportive of Dr. Crum's opinion, 
the Board finds that the evidence is at least in equipoise.  
Consequently, service connection is warranted for low back 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes in passing that the veteran at one point 
suggested (to Dr. Uppal) that his low back disorder resulted 
from the same injury which caused the left femur fracture.  
Given the absence of any documented low back complaints in 
service or until decades thereafter, and as there is a basis 
to award service connection for low back disability resulting 
from the left femur fracture, the Board finds it unnecessary 
to address his theory of primary service connection.


ORDER

New and material evidence having been received, reopening of 
the claim of service connection for left hip disability is 
granted.  

Entitlement to service connection for left hip disability is 
granted. 

New and material evidence having been received, reopening of 
the claim of service connection for low back disability is 
granted.  

Entitlement to service connection for low back disability is 
granted. 


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


